United States Court of Appeals
                                                                         Fifth Circuit
                                                                        F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                           December 14, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                               No. 04-30581
                             Summary Calendar


                        UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                   versus

                           HUETTE ALFY BARBER,

                                                        Defendant-Appellant.


            Appeal from the United States District Court
                for the Western District of Louisiana
                          (3:03-CR-30024-1)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Huette Alfy Barber appeals from his jury-verdict conviction

for theft of Government funds in the form of Social Security

Administration (SSA) checks (18 U.S.C. § 641; Count One), making

false    statements   to   the   SSA   as   to   his   assets   (42     U.S.C.   §

1383(a)(2); Count Two), and failing to disclose his work activities

to the SSA (42 U.S.C. § 1383a(a)(3)(A); Count Three).             He     contends

that the evidence at trial was insufficient to support the jury’s

verdict for each count of conviction.            Barber properly preserved



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
this issue by moving unsuccessfully for a judgment of acquittal at

the close of the Government’s case and at the close of all the

evidence.     See United States v. Izydore, 167 F.3d 213, 219 (5th

Cir. 1999).

       For a sufficiency challenge, the evidence is reviewed to

determine whether any rational trier of fact could have found that

the evidence established guilt beyond a reasonable doubt.                  See

Jackson v. Virginia, 443 U.S. 307, 318 (1979).            In doing so, our

court views all evidence and all reasonable inferences drawn from

it in the light most favorable to the Government.               E.g., United

States v. Gourley, 168 F.3d 165, 168-69 (5th Cir.), cert. denied,

528 U.S. 824 (1999).

       For each of his counts of conviction, Barber challenges the

sufficiency of the evidence on the ground that the Government

failed to present evidence of the eligibility requirements to

receive SSA benefits.        Such a showing was not an element of Count

One.     See United States v. Barnes, 761 F.2d 1026, 1032 (5th Cir.

1985).     Moreover,   the    Government      presented   evidence    of   the

eligibility requirements to receive SSA benefits, as well as

evidence    that   Barber    was   overpaid    SSA   benefits   due   to   his

misrepresentations to the SSA.

       For Count two, Barber contends that, without evidence of the

SSA eligibility requirements, the jury could not determine whether

his misrepresentations were material to his receiving SSA benefits,


                                      2
a necessary element of the offense.          The Government presented

testimony,   however,     by     SSA      employees    that      Barber’s

misrepresentations   affected   his    potential   eligibility   for   SSA

benefits.

     For Count three, Barber claims the Government failed to prove

beyond a reasonable doubt that he intentionally failed to disclose

his work activities in order to receive SSA benefits for which he

was ineligible. As the district court noted, however, a reasonable

juror could have inferred the requisite intent from Barber’s

repeated failure to disclose this information.

                                                              AFFIRMED




                                  3